DISSENTING OPINION.
REYNOLDS, P. J.
I find myself unable to agree to the conclusions arrived at by my esteemed Brother Allen as to the sufficiency of the information in this case. I have expressed my view of a similar information in the case of State v. Maurer, post, p. 175, to which I refer, and think all the points of objection which are raised by my Brother Allen to the present information are disposed of contrary to his contention by the ruling of our Supreme Court in State v. Bockstruck, 136 Mo. 335, 38 S. W. 317, in which an information under this same oleomargarine law, although a different section of it, was before the Supreme Court, and was held to be sufficient. I am very clearly of the opinion that when this information charges, as it does, that the defendant sold oleomargarine as and for butter, that *162it is sufficient- to bring the offense within the statute. See also State v. Wilkerson, 170 Mo. 184, l. c. 191 and 193, 70 S. W. 478, and State v. Edgen, 181 Mo. 582, l. c. 589, 80 S. W. 942, as to the sufficiency of the information in other respects, that is, it charges a statutory offense substantially in the language of the statute. I ask that this case be certified to the Supreme Court as directly in conflict with that case, which I consider the last controlling decision of the Supreme Court on the subject, as also contrary to the decisions of our Supreme Court in State v. Cummings, 248 Mo. 509, 154 S. W. 725, and State v. Hilton, 248 Mo. 522, 154 S. W. 729, as well as to the other cases referred to on this point in my dissenting opinion in State v. Maurer and in this opinion.